Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 13 and 20 have been amended. 
This is a Second Non-Final due to a missing art rejection of claim 19 in the previous Non-final mailed on 10/05/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiboldt (US Patent Publication 2013/0238510).
Regarding claim 1, Wieboldt discloses an apparatus for managing a business strategy map for providing internal customer satisfaction, comprising: 
a strategy map memory unit ([0009] One aspect of the invention relates to a system managing projects and documents that automatically encodes metadata.  The system provides a central data repository or repositories which is connected to a plurality of user-level computing systems via a communication network, such as the Internet.  Each computing system runs an activity frame routine  configured to comprise a business strategy map region for a business strategy map comprising a business specification in which a relation between a business project and a business executant has been defined, the business specification including a business contents region for business contents accessible through the business specification and written by the business executant, a business chat message region for at least one business chat message accessible through the business contents, a business object region and a business object link region for a business object link identified in the at least one business chat message, wherein the at least one business chat message is included in a business chat room and includes a common message and the business object link accessing a specific business object;  ([0020] As used in this specification, the term "metadata" refers to contextual information that sets forth the nature of the information or how the information being stored pertains to the mission or obligations of the organization.  Examples of metadata include the user who created the data, the date and time, the team members working on the project, the purpose or justification of the file or project, the type of deliverable involved (e.g., completed transaction, resolved litigation, issued patent), any deadlines or meetings associated with the data, an indication of the materiality of the data (e.g., routine, high, priority), whether or not the data is privileged or otherwise exempt from disclosure, and an indication as to the sensitivity of the data (e.g., business confidential, need to know only, public).  Other specific kinds of metadata may be included for specific types of projects and data, as will be described below in more detail.  Moreover, the nature and type of metadata may be tailored for each type of data and each context. [0034] FIG. 3 is a schematic a chat room 84, an e-mail access point 86, an access point for photographs, portable document format (PDF) documents, and other document resources 88, an access point for reference materials related to the project 90, and an access point for client feedback 92.  The workspace 74 also illustrates a workspace schematic 94 that provides the user with the ability to view, manipulate, and enter related workspaces.)  The Examiner asserts that the data included in the messages of the chat room is directed to non-functional descriptive material.  
The specific type of information in the chat message is non-functional descriptive material that may not be relied upon for patentability. We note that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. See ln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although we will not disregard any claim limitations and will assess the claimed invention as a whole, we will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).


Concluding otherwise would result not only in Applicant’s identified information distinguishing over the prior art, but equally would distinguish every other unique set of information. See King ['harm., 616 F.3d at 1279 ("The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations."). See Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]") ; and 
a business processor ([0019] FIG. 1 is a schematic illustration of a system, generally indicated at 10, according to one embodiment of the invention.  In system 10, a number of user computing systems 12, 14, 16 are connected via a communication network 18 to a data repository 20.  ) configured to:
provide the specific business object, in which a business provider and a business recipient have been defined, accessed through the business object link within the business object link region ([0035] On the top left in the illustration of FIG. 3, a task status indicator 54 shows the name of the next 
receive, from a user terminal of a business provider, a business message and a business deadline written by the business provider (  [0035] On the top left in the illustration of FIG. 3, a task status indicator 54 shows the name of the next task due, the nature of the deliverable due, the deadline, and an indicator as to the priority or importance of the task.  These indicators, and especially the deadline and priority indications, may be shaded or colored to draw attention as the status of the task changes. [0054] Tables 1-7 below specify and summarize particular types of metadata that may be collected for different business areas. See Table 1.), and
generate, in the business object region of the strategy map memory unit, and based on the business message and [the] business deadline, a business object comprising the business message, the business deadline and a business state indicative of a business processing state of the business recipient ([0030] One advantage of system 10 is that the dashboard 30, and in some cases, the task-, and
wherein the strategy map memory is implemented via at least one processor ( [0025] The computing systems 12, 14, 16 may be any type of computer or device capable of performing the functions ascribed to it in this description.  Exemplary computing systems include desktop and laptop computing systems as well as tablet computers and handheld devices, like smartphones.  As is known in the art, each computing system 12, 14, 16 has an operating system 22, a group of routines implemented in software, hardware, or a combination of software and hardware, that controls basic machine functions and provides basic interface functions for the user.  Each computing system 12, 14, 16 also runs a variety of applications 26, also known as "apps," that provide specific functionality to perform certain tasks.  ). 
Regarding claims 2 and 14, Wieboldt discloses 
wherein the business processor is further configured to provide specific business contents within the business contents region through a specific business specification ([010] In some embodiments or applications, the types of metadata that are collected in different task areas are predefined or defined using templates.  In other embodiments and applications, users may define their own templates or manually specify types of metadata that are to be collected. [0020] As used in this specification, the term "metadata" refers to contextual information that sets forth the nature of the , and
wherein the business processor provides a business chat message within a business chat room associated with the specific business contents ([0041] FIG. 4 is another example of a workspace 74, and the manner in which it may be organized.  At the top of FIG. 4, in the "header" portion 76 of the workspace 74, metadata about the workspace is displayed, including the mission or justification statement for the task or project, the sensitivity, materiality, and privilege statuses of the task or project, and other basic data about the nature of the project.  A number of access points and status indicators are also present, arrayed around a central space for documents 78.  Included are a member control 80 that lists the team members and their affiliations, a calendar 82, a chat room 84, an e-mail .
Regarding claims 3 and 15, Wieboldt discloses 
wherein the business processor identifies the business object link in the at least one business chat message in a process of providing the at least one business chat message and additionally provides a corresponding business message within a corresponding business object ([0041] FIG. 4 is another example of a workspace 74, and the manner in which it may be organized.  At the top of FIG. 4, in the "header" portion 76 of the workspace 74, metadata about the workspace is displayed, including the mission or justification statement for the task or project, the sensitivity, materiality, and privilege statuses of the task or project, and other basic data about the nature of the project.  A number of access points and status indicators are also present, arrayed around a central space for documents 78.  Included are a member control 80 that lists the team members and their affiliations, a calendar 82, a chat room 84, an e-mail access point 86, an access point for photographs, portable document format (PDF) documents, and other document resources 88, an access point for reference materials related to the project 90, and an access point for client feedback 92.  The workspace 74 also illustrates a workspace schematic 94 that provides the user with the ability to view, manipulate, and enter related workspaces).
Regarding claims 5 and 17, Wieboldt discloses 
wherein the business processor receives the business recipient in response to a request from the user terminal and sets a specific business chat message as the business object [0041] FIG. 4 is another example of a workspace 74, and the manner in which it may be organized.  At the top of FIG. 4, in the "header" portion 76 of the workspace 74, metadata about the workspace is displayed, including 
Regarding claims 6 and 18, Wieboldt discloses 
wherein the business processor generates a corresponding business object in which a corresponding business message has been set as the specific business chat message in the business object region of the strategy map memory unit ([0041] FIG. 4 is another example of a workspace 74, and the manner in which it may be organized.  At the top of FIG. 4, in the "header" portion 76 of the workspace 74, metadata about the workspace is displayed, including the mission or justification statement for the task or project, the sensitivity, materiality, and privilege statuses of the task or project, and other basic data about the nature of the project.  A number of access points and status indicators are also present, arrayed around a central space for documents 78.  Included are a member control 80 that lists the team members and their affiliations, a calendar 82, a chat room 84, an e-mail access point 86, an access point for photographs, portable document format (PDF) documents, and other document resources 88, an access point for reference materials related to the project 90, and an access point for client feedback 92.  The workspace 74 also illustrates a workspace schematic 94 that provides the user with the ability to view, manipulate, and enter related workspaces.).
Regarding claim 9, Wieboldt discloses 
wherein the business processor receives a business log which is capable of including a specific problem relating to a given business and generates corresponding business contents in the business contents region (0020] As used in this specification, the term "metadata" refers to contextual information that sets forth the nature of the information or how the information being stored pertains to the mission or obligations of the organization.  Examples of metadata include the user who created the data, the date and time, the team members working on the project, the purpose or justification of the file or project, the type of deliverable involved (e.g., completed transaction, resolved litigation, issued patent), any deadlines or meetings associated with the data, an indication of the materiality of the data (e.g., routine, high, priority), whether or not the data is privileged or otherwise exempt from disclosure, and an indication as to the sensitivity of the data (e.g., business confidential, need to know only, public).  Other specific kinds of metadata may be included for specific types of projects and data, as will be described below in more detail.  Moreover, the nature and type of metadata may be tailored for each type of data and each context. [0029] FIG. 2 is a schematic illustration of a first-level interface or dashboard 30 for the activity frame 24.  The dashboard 30 shows status indicators and access points for a variety of disciplines, including investing, accounting and capitalization 32; investigations and litigation 34; intellectual property 36; legal 38; and human resources 40.  Each of the status indicators 32, 34, 36, 38, 40 acts as an access point in that if a user selects the indicator 32, 34, 36, 38, 40, the activity frame 24 will load a dashboard and workspace specific for that discipline or task area.  Such a dashboard 42 for the intellectual property task area 36 is shown in reduced form in FIG. 2. [0030] One advantage of system 10 is that the dashboard 30, and in some cases, the task-specific workspaces 42, are adapted to show and alert the user to tasks and areas of responsibility that require attention.  Specifically, various forms of shading and coloring can be used on the status indicators 32, 34, 36, 38, 40 for areas that require attention.  For example, green shading or coloring (or the absence of shading or coloring) may indicate a task area that does not require immediate attention, while red shading may Example Metadata for Investigations Metadata Type Notes/Examples Type The type of investigation, e.g., corruption, anti- trust, human rights, HR, export controls, etc. Source The source of the complaint or issue, e.g., hotline, anonymous, government agency, employee, vendor, partner, internal audit. [0059] Of course, clicking on or otherwise selecting one of the data displays in the analytical dashboard 200 will take the user to a relevant workspace or workspaces.  For example, as shown in FIG. 6, the analytical workspace 200 contains a customer data display 204.  The customer data display shows the sales volume for a number of customers, in this case, using a bar graph.  If the user selects one of the customers or one of the bars on the bar graph, he or she may be taken to a high-level workspace for that client, from which he or she can navigate the hierarchical map of workspaces for that client. ).
Regarding claim 12, Wieboldt further discloses
wherein the business processor detects that a business processing stage of the business state has been set as a completion stage if the business object comprises a business evaluation and requests a business evaluation from the business provider ([0031] Other means of alerting the user to the status of tasks or areas of responsibility may be used in system 10.  For example, a dashboard for the activity frame 24 may use shapes, as an alternative to or in addition to colors and shading, to denote areas that require attention.  Of course, FIG. 2 illustrates a dashboard 30 that is focused on task completion; system 10 may include dashboards that are more focused on business risk.  The risk-based dashboards may be used in addition to task-based dashboards or as an alternative to them. [0036] .
Regarding claims 13 and 20, Wieboldt discloses a method for managing a business strategy map which is performed by an apparatus for managing a business strategy map, comprising a business processor and a strategy map memory unit ([0009] One aspect of the invention relates to a system managing projects and documents that automatically encodes metadata.  The system provides a central data repository or repositories which is connected to a plurality of user-level computing systems via a communication network, such as the Internet.  Each computing system runs an activity frame routine that stores and indexes data generated by one or more applications running on the computing system.  The activity frame automatically encodes appropriate metadata along with the data generated by the applications. [0019] “…data repository 20.  As will be described below in more detail, in system 10, each of the computing systems 12, 14, 16 is adapted, via a software routine or routines, to store documents and information in the data repository 20 while also automatically storing metadata for the documents or information. [0019] FIG. 1 is a schematic illustration of a system, generally indicated at 10, according to one embodiment of the invention.  In system 10, a number of user computing systems 12, 14, 16 are connected via a communication network 18 to a data repository 20.)  comprising a business strategy map region comprising a business contents region, a business chat message region, a business object region, and a business object link region ([0020] As used in this specification, the term "metadata" refers to contextual information that sets forth the nature of the information or how the information being stored pertains to the mission or obligations of the organization.  Examples of metadata include the user who created the data, the date and time, the team members working on the project, the purpose or justification of the file or project, the type of deliverable involved (e.g., completed transaction, resolved litigation, issued patent), any deadlines or meetings associated with the data, an indication of the materiality of the data (e.g., routine, high, priority), whether or not the data is 
a non-transitory recording medium ( [0025] The computing systems 12, 14, 16 may be any type of computer or device capable of performing the functions ascribed to it in this description.  Exemplary computing systems include desktop and laptop computing systems as well as tablet computers and handheld devices, like smartphones.  As is known in the art, each computing system 12, 14, 16 has an operating system 22, a group of routines implemented in software, hardware, or a combination of software and hardware, that controls basic machine functions and provides basic interface functions for the user.  Each computing system 12, 14, 16 also runs a variety of applications 26, also known as "apps," that provide specific functionality to perform certain tasks.)
the method comprising: 
providing a business strategy map comprising a business specification in which a relation between a business project and a business executant has been defined through the business strategy map region ([0035] On the top left in the illustration of FIG. 3, a task status indicator 54 shows the name of the next task due, the nature of the deliverable due, the deadline, and an indicator as to the priority or importance of the task.  These indicators, and especially the deadline and priority indications, may be shaded or colored to draw attention as the status of the task changes.  To the right of the task status indicator 54, a tasking box 56 allows a user with appropriate rights to assign or delegate specific tasks to specific users (either internal or external to the organization), and just below the task status indicator, a member control 58 allows the user to list and designate the team members associated with the task or project. [0036] System 10 identifies different classes of users and different classes of members for each task and project.  The member control 58 allows the user to list the members of the task or project, add new members, and remove existing members.  In the illustrated embodiment, members are identified as control members (i.e., members who have control over projects or tasks and the ability to approve or reject proposed due dates, deliverables, etc.), internal members (i.e., members who are employees or otherwise internal to the organization), external members (i.e., members who are outside of the organization), and those adverse in the task or project (e.g., in a legal matter). ); 
providing business contents accessible through the business specification and written by the business executant through the business contents region (Figures 2-6 and related paragraphs [029]-[059] discloses the business content accessible through the business specification); 
providing at least one business chat message accessible through the business contents through the business chat message region wherein the at least one business chat message is included in a business chat room and includes a common message and the business object link accessing a specific business object ([0041] FIG. 4 is another example of a workspace 74, and the manner in which it may be organized.  At the top of FIG. 4, in the "header" portion 76 of the workspace 74, metadata about the workspace is displayed, including the mission or justification statement for the task or project, the sensitivity, materiality, and privilege statuses of the task or project, and other basic data about the a chat room 84, an e-mail access point 86, an access point for photographs, portable document format (PDF) documents, and other document resources 88, an access point for reference materials related to the project 90, and an access point for client feedback 92.  The workspace 74 also illustrates a workspace schematic 94 that provides the user with the ability to view, manipulate, and enter related workspaces.)  The Examiner asserts the use of non-functional descriptive material in the claim.
The specific type of information in the chat message is non-functional descriptive material that may not be relied upon for patentability. We note that non-functional descriptive material cannot render patentable an invention that is otherwise not patentable over the prior art. Seeln re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability); and (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process."). Although we will not disregard any claim limitations and will assess the claimed invention as a whole, we will follow the Federal Circuit's guidance as in the Gulack decision and will not give patentable weight to printed matter absent a "new and unobvious functional relationship between the printed matter and the substrate." Id. at 1386; see also King Pharm. Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279-79 (Fed. Cir. 2010) (applying the "printed matter" reasoning to method claims containing an "informing" step that could be either printed or verbal instructions).
In this case, the relevant question is whether the claimed particular information has a "new and unobvious functional relationship" with the method. There is no objective evidence of record that there is a functional relationship in the chat message specifying the recited particular information, as 
Concluding otherwise would result not only in Applicant’s identified information distinguishing over the prior art, but equally would distinguish every other unique set of information. See King ['harm., 616 F.3d at 1279 ("The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations."). See Exparte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative), afj'd 191 Fed. App'x 959 (Fed. Cir. 2006) (When a prior art reference describes each and every feature of a claimed [invention], except for the claimed non-functional descriptive material..., it anticipates the claimed onscreen icon inasmuch as "the [non-functional] descriptive material will not distinguish the invention from the prior art in terms of patentability[.]"); 
providing the business object link included in the business specification and identified in the at least one business chat message ([0034] FIG. 3 is a schematic illustration of another workspace 50, showing a number of associated functions.  At the center of the workspace 50 is a document center 52 that lists (and, in at least some embodiments, links to) the most recent documents edited, most recent e-mail attachments, and other most recent work product.  Arrayed around the document center 52 are a variety of peripheral indicators and access points for managing other aspects of the task and project.  In many embodiments, clicking on or otherwise selecting one of the indicators or access points brings it into focus, and may have some other visual interface effect, such as increasing its size and decreasing the sizes of the elements around it.  Peripheral indicators and access points that are not in use or not in ; 
providing the specific business object, in which a business provider and a business recipient have been defined, accessed through a business object link within the business object link region ([0035] On the top left in the illustration of FIG. 3, a task status indicator 54 shows the name of the next task due, the nature of the deliverable due, the deadline, and an indicator as to the priority or importance of the task.  These indicators, and especially the deadline and priority indications, may be shaded or colored to draw attention as the status of the task changes.  To the right of the task status indicator 54, a tasking box 56 allows a user with appropriate rights to assign or delegate specific tasks to specific users (either internal or external to the organization), and just below the task status indicator, a member control 58 allows the user to list and designate the team members associated with the task or project. [0036] System 10 identifies different classes of users and different classes of members for each task and project.  The member control 58 allows the user to list the members of the task or project, add new members, and remove existing members.  In the illustrated embodiment, members are identified as control members (i.e., members who have control over projects or tasks and the ability to approve or reject proposed due dates, deliverables, etc.), internal members (i.e., members who are employees or otherwise internal to the organization), external members (i.e., members who are outside of the organization), and those adverse in the task or project (e.g., in a legal matter).);
receiving, from a user terminal of a business provider, a business message and a business deadline written by the business provider  (  [0035] On the top left in the illustration of FIG. 3, a task status indicator 54 shows the name of the next task due, the nature of the deliverable due, the deadline, and an indicator as to the priority or importance of the task.  These indicators, and especially the deadline and priority indications, may be shaded or colored to draw attention as the status of the task ; and
generating, in the business object region and based on the business message and business deadline, a business object comprising the business message, the business deadline, and a business state indicative of a business processing state of the business recipient ([0030] One advantage of system 10 is that the dashboard 30, and in some cases, the task-specific workspaces 42, are adapted to show and alert the user to tasks and areas of responsibility that require attention.  Specifically, various forms of shading and coloring can be used on the status indicators 32, 34, 36, 38, 40 for areas that require attention.  For example, green shading or coloring (or the absence of shading or coloring) may indicate a task area that does not require immediate attention, while red shading may indicate a task area that requires immediate attention.  Intermediate types of shading or colors, like yellow, may indicate that a task area requires some attention, but not immediate attention.  System 10 may determine that a task or area of responsibility requires attention either automatically, based on metadata associated with documents or tasks in that area of responsibility (e.g., upcoming due date that has not been completed, an overdue task or deliverable, etc.) or manually (e.g., a lower level user manually flags a task or an entire area of responsibility for higher-level review). [0031] Other means of alerting the user to the status of tasks or areas of responsibility may be used in system 10.  For example, a dashboard for the activity frame 24 may use shapes, as an alternative to or in addition to colors and shading, to denote areas that require attention.  Of course, FIG. 2 illustrates a dashboard 30 that is focused on task completion; system 10 may include dashboards that are more focused on business risk.  The risk-based dashboards may be used in addition to task-based dashboards or as an alternative to them. [0035] On the top left in the illustration of FIG. 3, a task status indicator 54 shows the name of the next task due, the nature of the deliverable due, the deadline, and an indicator as to the priority or importance of the task.  These indicators, and especially the deadline and priority indications, may be .
Regarding claim 19, Wieboldt further discloses 
wherein the providing of the specific business contents comprises generating a corresponding business object link for accessing the corresponding business object through the business specification or the specific business chat message ([0034] FIG. 3 is a schematic illustration of another workspace 50, showing a number of associated functions.  At the center of the workspace 50 is a document center 52 that lists (and, in at least some embodiments, links to) the most recent documents edited, most recent e-mail attachments, and other most recent work product.  Arrayed around the document center 52 are a variety of peripheral indicators and access points for managing other aspects of the task and project.  In many embodiments, clicking on or otherwise selecting one of the indicators or access points brings it into focus, and may have some other visual interface effect, such as increasing its size and decreasing the sizes of the elements around it.  Peripheral indicators and access points that are not in use or not in frequent use may be minimized or hidden altogether.  [0036] System 10 identifies different classes of users and different classes of members for each task and project.  The member control 58 allows the user to list the members of the task or project, add new members, and remove existing members.  In the illustrated embodiment, members are identified as control members (i.e., members who have control over projects or tasks and the ability to approve or reject proposed due dates, deliverables, etc.), internal members (i.e., members who are employees or otherwise internal to the organization), external members (i.e., members who are outside of the organization), and those adverse in the task or project (e.g., in a legal matter).  In system 10, there may be many control members, each with responsibilities at different hierarchical levels.  In addition to approving deliverables and due dates, control members in system 10 have the power of delegation--they can designate other team members, within or outside of the organization, as being responsible for certain milestones, tasks, or documents.  If the users to whom the tasks have been delegated have "control member" status at their level, they may be able to further delegate tasks or sub-tasks to others.  In at least some embodiments, a control member of a higher-level workspace may be able to designate tasks that cannot be delegated, i.e., tasks that, once assigned, must be completed personally by the user to whom they are delegated. [0041] FIG. 4 is another example of a workspace 74, and the manner in which it may be organized.  At the top of FIG. 4, in the "header" portion 76 of the workspace 74, metadata about the workspace is displayed, including the mission or justification statement for the task or project, the sensitivity, materiality, and privilege statuses of the task or project, and other basic data about the nature of the project.  A number of access points and status indicators are also present, arrayed around a central space for documents 78.  Included are a member control 80 that lists the team members and their affiliations, a calendar 82, a chat room 84, an e-mail access point 86, an access point for photographs, portable document format (PDF) documents, and other document resources 88, an access point for reference materials related to the project 90, and an access point for client feedback 92.  The workspace 74 also illustrates a workspace schematic 94 that provides the user with the ability to view, manipulate, and enter related workspaces.).
Regarding claim 21, Wieboldt further discloses 
a business strategy map execution unit configured to set a business chat message associated with corresponding information as a corresponding business object, and generates the corresponding business object in the business object region ([0041] FIG. 4 is another example of a workspace 74, and the manner in which it may be organized.  At the top of FIG. 4, in the "header" portion 76 of the workspace 74, metadata about the workspace is displayed, including the mission or justification statement for the task or project, the sensitivity, materiality, and privilege statuses of the task or ,
wherein the business strategy map execution unit is implemented via at least one processor ( [0025] The computing systems 12, 14, 16 may be any type of computer or device capable of performing the functions ascribed to it in this description.  Exemplary computing systems include desktop and laptop computing systems as well as tablet computers and handheld devices, like smartphones.  As is known in the art, each computing system 12, 14, 16 has an operating system 22, a group of routines implemented in software, hardware, or a combination of software and hardware, that controls basic machine functions and provides basic interface functions for the user.  Each computing system 12, 14, 16 also runs a variety of applications 26, also known as "apps," that provide specific functionality to perform certain tasks.  ).
Regarding claim 22, Wieboldt discloses the apparatus of claim 1, wherein the business specification includes a plurality of data arrays, and wherein the business contents region is included in a first data array of the plurality of data arrays and the business object link is included in a second data array of the plurality of data arrays, the first data array being different than the second data array (Figures 2-6 and related paragraphs [029]-[059] discloses the plurality of data arrays for the plurality of business content.).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable by Weiboldt (US Patent Publication 2013/0238510) in view of Weiboldt (US Patent Publication 2013/0238510).
Regarding claims 4 and 16, 
Weiboldt does not explicitly discloses
wherein the business processor receives a request to delete the corresponding business object from the user terminal of the business provider and changes the corresponding business object into a corresponding business chat message based on the corresponding business message.

wherein the business processor receives a request to delete the corresponding business object from a terminal of the business provider and changes the corresponding business object into a corresponding business chat message based on the business message (at [0881]  wherein the system notifies about changes such as a removal of an existing item “The ListModify method replaces the specified item with the provided data.  Let's explain the algorithm.  First, we find the top of the list using the list name.  Second, we calculate the row offset based on the item number specified.  Then, the ICA is notified of the removal of the existing item.  Finally, the data related to the new item is written to the appropriate cells and the ICA is notified of the change.  Further see [0923]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to incorporate the teachings disclosed on Beams since such improvement is just a combination of prior art elements previously known in the art that yield predictable results such as allowing a user to be notified when changes requests are performed as disclosed on paragraphs [0881] and [0923].
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable by Weiboldt (US Patent Publication 20130238510) in view of Mankovski (US Patent Publication 2009/0327416).
Regarding claim 10, 
Weiboldt does not explicitly discloses
wherein the business processor provides the specific problem to a person in charge of the given business and queries whether or not to open a business chat room.
However Mankovski which is related to a system collaboration wherein chat room technology is used to communicate further teaches:
wherein the business processor provides the specific problem to a person in charge of the given business and queries whether or not to open a business chat room ([025] “The operation of various components is illustrated in FIG. 4, with consistent numbering is illustrated in FIG. 3, in response to an example event, such as an overload condition on the database server 313... The event may be detected by the systems management server 319 which alerts system manager 318 about the server problem.  Systems manager 18 reacts to the alert by opening a user interface form corresponding to the database server 313.  During creation of the user interface form, systems management server 319 signals at 401 to a messaging server 410 with a request to register the systems manager 318 in a chat room associated with the ID of the database server 313.  If messaging server 326 did not have a chat room associated with the failing database server 313 it creates a new chat room, associates it with the data base server ID and places systems manager 318 in that chat room.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to incorporate the teachings disclosed on Mankovski since such improvement is just a combination of prior art elements previously known in the art that yield predictable results such as allowing a user to create a chat room for each specific situation that arises in a project collaboration rather than a generic chat room as it is disclosed on Mankovski on paragraph [025].
Response to Arguments
Applicant's arguments filed on 12/30/2020 have been fully considered.
Applicant points out to Allowable Subject matter, however failure in providing an art rejection for claim 19 was an error of the Examiner.  Rejection is presented above.
Applicant’s arguments with respect to claim(s) 1, 13 and 20 have been considered but are moot because the newly added limitations are just directed to non-functional descriptive material as pointed out an explained by the Examiner.  If the Applicant would like for the examiner to give weight to a specific set of information in the chat message, such data has to have a functionality.  For example “accessing the business object through a business object link comprised in the specific business chat message”.  By rewriting the claims in such manner, the chat message would be required to comprise the business object link.

Conclusion

Culver, related to a collaboration tool for project management.
DEFUSCO, related to a system and method for managing projects.
Hayton, related to a Platform that allows for various workspaces to be set up, relating for example, to topics such as project management, product development, customer resource management (CRM) and lead management, recruiting, event management, and others, and for collaboration to occur between users using social networking features such as a chat feature, email, instant messaging audio conferencing video conferencing, file sharing, media sharing, document sharing, and or file handling.
Greeson, related to a crowd source project management system that provides methods for participants to start, join, communicate, contribute, and derive an equity share in user defined activities.  Methods of the system automate and facilitate the use of project management and planning methodologies on notoriously difficult to coordinate open and peer-to-peer projects.
Jakobson, related to a method and apparatus for allowing for the exchange of tasks, over an instant messenger ("IM") infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689